NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



M.L.G.,                                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D19-3467
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 9, 2020.

Appeal from the Circuit Court for
Hillsborough County; Michael S. Williams,
Judge.

Howard L. Dimmig, II, Public Defender, and
Kevin Briggs, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Pamela Cordova
Papasov, Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SMITH, JJ., Concur.